Citation Nr: 0411408	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  95-41 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals, right 
shoulder injury.
 
2.  Entitlement to service connection for residuals, right elbow 
injury.	

3.  Entitlement to service connection for residuals, left ankle 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1955 to December 
1957.

This appeal arises from a March 1995 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department of 
Veterans' Affairs which held that no new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for a right shoulder disability and denied a claim for 
entitlement to service connection for a right elbow disability and 
a left ankle disability.  

In April 1999, the Board of Veterans' Appeals held that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for a right shoulder disability 
and remanded the claim for further development.  The Board also 
remanded the veteran's claims for entitlement to service 
connection for a right elbow disability and a left ankle 
disability.


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits as well as an enhanced duty to assist the veteran in 
obtaining such evidence.  

The veteran asserts that he injured his right shoulder, right 
elbow, and left ankle while in active duty.  In February 2003, a 
VA examiner diagnosed the veteran with residuals of injuries to 
the right elbow, chronic tendonitis of the right shoulder, and 
osteoarthritis of the left ankle with avascular necrosis of the 
talus.  The examiner wrote, "It seems as likely as not that the 
above diagnoses are causally related to the injuries he claims 
occurred while he was in the military."  However, in rendering an 
opinion, the examiner was unable to review the veteran's service 
medical records because they were destroyed in the 1973 fire at 
the National Personnel Records Center ("NPRC").  The earliest 
medical records in the veteran's claim file are from June 1978, 
more than twenty years after the veteran separated from service.  

In addition to the VA examination report and records from June 
1978 through July 1994, the veteran's claims file contains a 
summary report from his private physician, dated December 1996.  
In it, the physician noted that the veteran has been treated 
"periodically" for the injuries he claims are service-connected.  
The physician asserted that the veteran has suffered from 
residuals of his injuries since 1960.  However, it is not clear 
whether the veteran's private physician treated him from 1960 
through December 1996.  The Board finds that it would be useful to 
obtain records from the veteran's private physician as they may 
establish continuity of treatment and help the veteran 
substantiate his claim

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request the veteran to authorize 
Dr. Moretti to release his treatment records from 1960 to the 
present.  Subsequently, the RO should contact Dr. Moretti and 
obtain medical treatment records concerning the veteran.  

3.  Thereafter, the RO should readjudicate the veteran's claim.  
If the decision remains adverse to the veteran, both he and his 
representative should be furnished a supplemental statement of the 
case and provided an appropriate period of time in which to 
respond thereto.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



